Digitally signed by
                                                                           Reporter of Decisions
                            Illinois Official Reports                      Reason: I attest to the
                                                                           accuracy and
                                                                           integrity of this
                                                                           document
                                    Appellate Court                        Date: 2017.10.02
                                                                           13:58:37 -05'00'




             Deutsche Bank National Trust v. Peters, 2017 IL App (1st) 161466



Appellate Court        DEUTSCHE BANK NATIONAL TRUST, as Trustee for Argent
Caption                Securities Inc., Asset-Backed Pass-Through Certificates, Series
                       2006-W4, Plaintiff-Appellee, v. RUDY PETERS, Defendant-
                       Appellant (Renate G. Peters; Yellow Book USA, Inc.; Unknown
                       Owners and Nonrecord Claimants; Platinum Research5, LLC; United
                       States of America; State of Illinois, Defendants).



District & No.         First District, Sixth Division
                       Docket No. 1-16-1466



Filed                  June 23, 2017



Decision Under         Appeal from the Circuit Court of Cook County, No. 12-CH-1596; the
Review                 Hon. Pamela McLean Meyerson, Judge, presiding.



Judgment               Affirmed.


Counsel on             Terrence M. Jordan, of Chicago, for appellant.
Appeal
                       Hinshaw & Culbertson LLP, of Chicago (Kimberly A. Jansen, of
                       counsel), for appellee.
     Panel                      JUSTICE CUNNINGHAM delivered the judgment of the court, with
                                opinion.
                                Presiding Justice Hoffman and Justice Delort concurred in the
                                judgment and opinion.


                                                  OPINION

¶1         Following a judgment of foreclosure on the property formerly owned by
       defendant-appellant Rudy Peters, the circuit court of Cook County entered a judgment,
       confirming the sale of the property in favor of plaintiff-appellee, Deutsche Bank National
       Trust (the bank). Peters now appeals from the order confirming the sale. For the following
       reasons, we affirm the judgment of the circuit court of Cook County.

¶2                                           BACKGROUND
¶3         The trial court entered a judgment for foreclosure and sale on Peters’s property in favor of
       the bank. Peters does not challenge the original foreclosure judgment.
¶4         Following a judicial sale at which the bank purchased the property, the bank moved for an
       order confirming the sale pursuant to section 15-1508 of the Code of Civil Procedure (Code)
       (735 ILCS 5/15-1508 (West 2016)). Peters objected to the bank’s motion. In his objection,
       Peters argued that the following language in the published notice of sale violated the Illinois
       Human Rights Act (Act) (775 ILCS 5/3-102(F) (West 2016)): “You will need a photo
       identification issued by a government agency (driver’s license, passport, etc.) in order to gain
       entry into our building and the foreclosure sale room ***.” Peters claimed that this was a
       violation of the Act that prevented the court from confirming the sale under section 15-1508(b)
       of the Code.
¶5         Following a hearing, the trial court entered an “Order Approving Report of Sale and
       Distribution, Confirming Sale, and Order of Possession” in favor of the bank. In its order, the
       court stated: “The court makes a finding that [Peters] has not met [his] burden to show that the
       sale should not be approved. Further, the court finds that [Peters] has not proven that the notice
       of sale violated the Human Rights Act or that [Peters] has standing to raise that issue.”
¶6         Peters filed a notice of appeal, challenging the confirmation of the sale.

¶7                                                ANALYSIS
¶8          We note that we have jurisdiction to review the trial court’s order confirming the sale as
       Peters filed a timely notice of appeal. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); Ill. S. Ct. R. 303 (eff.
       Jan. 1, 2015).
¶9          As a preliminary matter, we note that the bank urges us to dismiss Peters’s appeal due to
       several violations of Illinois Supreme Court Rule 341, including but not limited to: failing to
       provide proper proof of service, failing to include a statement of the issue in his brief, and
       failing to cite to the record. Ill. S. Ct. R. 341 (eff. Jan. 1, 2016). However, we find that these
       violations are minor and do not hinder our review of the case. See Doe-3 v. McLean County
       Unit District No. 5 Board of Directors, 2012 IL 112479, ¶ 10 n.4.


                                                      -2-
¶ 10       Moving to the merits of the case, Peters does not address the finding of lack of standing.
       However, he argues that the order confirming the sale should be vacated because the notice of
       sale violated the Act, as it required potential purchasers to provide a government-issued
       identification. Specifically, he argues that the notice of sale language discriminates on the basis
       of “national origin,” since persons, particularly Mexican nationals, who have entered the
       country without proper documentation are prohibited from obtaining a government-issued
       identification and thus would be unable to participate in the judicial sale of the property. Peters
       urges this court to find that by restricting the universe of potential buyers to persons possessing
       a government-issued identification, the terms of the sale were unlawfully discriminatory, not
       commercially reasonable, and otherwise unconscionable.
¶ 11       In response, the bank first argues that Peters has forfeited any challenge to the trial court’s
       finding that he lacked standing to challenge the notice of sale under the Act, because he did not
       raise the argument in his brief, and requests us to affirm the trial court’s judgment on that basis.
       The bank makes no further arguments on the issue of standing. The bank otherwise argues that
       the language in the notice of sale did not violate the Act because (1) the language requiring a
       government-issued identification does not discriminate based on national origin and (2) the
       Act does not bar discrimination based on citizenship status.
¶ 12       While the bank is correct that Peters did not argue the issue of standing in his brief, we
       emphasize that forfeiture is a limit on the parties, not the court, and we may exercise our
       discretion to review an otherwise forfeited issue. Great American Insurance Co. of New York
       v. Heneghan Wrecking & Excavating Co., 2015 IL App (1st) 133376, ¶ 81 (Gordon, J.,
       specially concurring). We exercise our discretion to address the standing issue in this case. We
       will thus review whether the court erred in confirming the sale upon lack of standing before we
       may reach whether the notice of sale violated the Act.
¶ 13       Pursuant to section 15-1508(b) of the Code, upon motion and notice, the court shall
       confirm the judicial sale after foreclosure unless the court finds that (i) proper notice of the sale
       was not given, (ii) the terms of the sale were unconscionable, (iii) the sale was conducted
       fraudulently, or (iv) justice was otherwise not done. 735 ILCS 5/15-1508(b) (West 2016).
       Wells Fargo Bank, N.A. v. McCluskey, 2013 IL 115469, ¶ 18. The provisions of section
       15-1508 confer on courts broad discretion in approving or disapproving judicial sales. Citicorp
       Savings of Illinois v. First Chicago Trust Co. of Illinois, 269 Ill. App. 3d 293, 300 (1995). A
       court’s decision to confirm or reject a judicial sale under the statute will not be disturbed absent
       an abuse of that discretion. Household Bank, FSB v. Lewis, 229 Ill. 2d 173, 178 (2008).
¶ 14       We first address the court’s finding that Peters lacked standing to assert his argument
       regarding a violation of the Act. The doctrine of standing assures that issues are raised only by
       those parties with a real interest in the outcome of the controversy. Glisson v. City of Marion,
       188 Ill. 2d 211, 221 (1999). It is well settled that under Illinois jurisprudence, a plaintiff
       possesses standing to sue when the plaintiff has suffered an injury in fact to a legally
       cognizable interest. Noyola v. Board of Education of the City of Chicago, 227 Ill. App. 3d 429,
       432 (1992). The claimed injury may be actual or threatened, and it must be (1) distinct and
       palpable, (2) fairly traceable to the defendant’s actions, and (3) substantially likely to be
       prevented or redressed by the grant of the requested relief. Glisson, 188 Ill. 2d at 221.
¶ 15       In the trial court, Peters did not identify a person, including himself, who went to the
       judicial sale with the adequate funds to purchase the property from the bank, but was denied
       access due to a lack of a government-issued identification. See I.C.S. Illinois, Inc. v. Waste

                                                     -3-
       Management of Illinois, Inc., 403 Ill. App. 3d 211, 225 (2010) (a plaintiff cannot establish
       standing to challenge the result of a bidding competition without establishing that he would
       have been successful but for defendant’s conduct). The trial court also correctly noted that
       Peters did not present any evidence that any specific undocumented person was discouraged
       from bidding at the sale. Without such evidence, Peters’s claim is purely speculative.
       Accordingly, Peters did not identify a distinct and palpable injury fairly traceable to the notice
       of sale, and thus did not have standing to assert a violation of the Act as a basis to challenge the
       resulting sale.
¶ 16       As Peters did not have standing to raise the issue of a violation of the Act, the trial court did
       not err when it rejected his objection and confirmed the sale of the property. Due to his lack of
       standing to raise the issue, there is no need for this court to analyze the court’s additional
       finding that the Act was not violated by the notice of the sale.

¶ 17                                        CONCLUSION
¶ 18       For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 19       Affirmed.




                                                     -4-